UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-2230


SAMUEL SHIPKOVITZ, And Others Similarly Situated,

                    Plaintiff - Appellant,

             v.

DOVENMUEHLE MORTGAGE, INC.; RICHARD CORDRAY, Director U.S.
Consumer Financial Protection Bureau,

                    Defendants - Appellees,

             and

EVERHOME MORTGAGE, INC.; THOMAS J. CURRY, U.S. Comptroller of the
Currency; EDITH RAMIREZ, Chairwoman of Commission U.S. Federal Trade
Commission,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-00712-PX)


Submitted: April 19, 2018                                      Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Samuel Shipkovitz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Samuel Shipkovitz appeals the district court’s orders denying his motions for

reconsideration, for leave to file a third amended complaint, for recusal, and for an

extension of time. We have reviewed the record and find no reversible error. Accordingly,

we grant Shipkovitz’s motion for leave to proceed in forma pauperis, and affirm for the

reasons stated by the district court. Shipkovitz v. Dovenmuehle Mortg., No. 8:16-cv-00712-

PX (D. Md. July 31, 2017 & Sept. 21, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3